DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on February 9, 2021. 
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 10, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crone (US-20220084325) in view of Duffy (US-20190248007), and further in view of Michalakis (US-20180215043).
Regarding Claim 1 (and similarly Claim 16), Crone discloses:
A robot (FIG. 1, robot 102) for fleet inspection and maintenance, the robot comprising:
one or more sensors configured to detect a maintenance issue of a vehicle of a fleet of vehicles; (“The robots may compare captured images of the vehicles to various types of comparison images in order to detect changes that may indicate damage, maintenance requirements, or other issues.” [0017])
a memory that stores computer-executable instructions; and (“Thus, robot 102 may include an electronic processor communicatively coupled to persistent electronic storage that includes instructions for performing operations as discussed herein.” [0028])
a processor configured to access the memory and execute the computer-executable instructions to: (“Thus, robot 102 may include an electronic processor communicatively coupled to persistent electronic storage that includes instructions for performing operations as discussed herein.” [0028])
generate a navigation route to a position proximal to the maintenance issue of the vehicle; cause the mobile base to traverse the navigation route to the position; and (FIG. 2, “Robot 102 may have an internal map that indicates locations in the lot that might contain vehicles; that is, robot 102 may have an internal map that depicts the locations of parking spaces within the lot. Robot 102 may use such a map to successively navigate to each such parking space and gather information regarding any vehicle that may happen to be present therein.” [0032])
Crone does not explicitly disclose a mobile base configured to be removably coupled to a modular platform. However, Duffy explicitly discloses:
a mobile base configured to be removably coupled to a modular platform; (FIG. 33, “The robotic device comprises a drive unit, a control module and an accessory task module. The accessory module is removably attached to the drive unit. The accessory module comprises a plurality of accessories like backpack accessories, trailer accessories and floor or ground accessories to perform multiple household and yard maintenance tasks.” [0015])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Crone to include the teachings of Duffy in order to allow a robot to perform a wide variety of tasks, as taught by Duffy [0099].
While Crone discloses notifying and alerting interested individuals of detected issues based on robot sensor data (see at least [0021]), neither Crone nor Duffy explicitly disclose a robot executing a maintenance to rectify the maintenance issue of the vehicle. However, Michalakis discloses:
execute a maintenance to rectify the maintenance issue of the vehicle. (“The service robot can select a service to perform on the vehicle based on the at least one maintenance condition. The service robot can be controlled so as to perform the selected service on the vehicle.” [0012])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Michalakis in order to reduce the amount of time the owner spends inspecting/maintaining their vehicle, as taught by Michalakis [0002].
Regarding Claim 2, Crone does not explicitly disclose the modular platform being interchangeable. However, Duffy discloses:
wherein the modular platform is interchangeable. (FIG. 33, task modules 299)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Duffy in order to allow a robot to perform a wide variety of tasks, as taught by Duffy [0099].
Regarding Claim 3, Crone does not explicitly disclose determining whether a different platform is required to execute the maintenance task. However, Duffy discloses:
wherein the processor is further configured to determine whether a different interchangeable platform is required to execute the maintenance to rectify the maintenance issue of the vehicle. (FIG. 9, “The second modular attachment may be determined using substantially similar methods illustrated in block 902 above. According to at least one non-limiting exemplary embodiment, the second task set may comprise different tasks from the first task set, requiring a different modular attachment to perform the second task set after completion of the first task set. According to another non-limiting exemplary embodiment, the second task set may comprise some tasks of the first task set (e.g., a subset of the first task set) requiring the second modular attachment to complete the second task set.” [0212])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Duffy in order to enhance the robot’s ability to perform specific tasks, as taught by Duffy [0083].
Regarding Claim 4, Crone does not explicitly disclose causing the mobile base to decouple from the modular platform and attach to a different platform. However, Duffy discloses:
wherein the processor is further configured to cause the mobile base to decouple from the modular platform, and to couple to the different interchangeable platform. (FIG. 33, changing station 199 with various task modules 299 “As illustrated, a robot 102 may dock at a docking station of the changing station 199 to either exchange or attach to a module 299 stored within the changing station 199.” [0372])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Duffy in order to enhance the robot’s ability to perform specific tasks, as taught by Duffy [0083].
Regarding Claim 5, Crone discloses:
wherein the one or more sensors comprise a camera. (“The robots may be outfitted with one or more cameras (e.g., still and/or video cameras) that are configured to capture images of the vehicles and their environment.” [0016])
Regarding Claim 6, Crone discloses:
wherein the one or more sensors comprise a LIDAR scanning device. (“In addition to cameras, the robots may include a variety of sensors through which they can detect damage, maintenance, or other issues. For example, the robots may be equipped with visible light cameras, infrared cameras, ultraviolet cameras, LIDAR...” [0018])
Regarding Claim 10, neither Crone nor Duffy explicitly disclose the maintenance issue comprising a dirty vehicle and the maintenance comprising washing the vehicle. However, Michalakis discloses:
wherein the maintenance issue comprises a dirty vehicle, and (“In one or more arrangements, auxiliary services can include services that are generically performed on all vehicles being serviced, regardless of any maintenance conditions for the vehicle 100. For example, the auxiliary services can include a surface cleaning, a vehicle photographing, etc.” [0044]) wherein the maintenance comprises washing the vehicle. (“The directions for the surface cleaning auxiliary service can include […] locating a surface on the vehicle 100 to be cleaned, applying the surface cleaning fluid to the surface to be cleaned, and locating, retaining, and applying a rag, sponge, etc. to the surface to thereby clean the surface.” [0044])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Michalakis in order to reduce the amount of time the owner spends inspecting/maintaining their vehicle, as taught by Michalakis [0002].
Regarding Claim 15, Crone discloses:
wherein the processor is further configured to generate a map of the fleet of vehicles. (“Robot 102 may have an internal map that indicates locations in the lot that might contain vehicles; that is, robot 102 may have an internal map that depicts the locations of parking spaces within the lot. Robot 102 may use such a map to successively navigate to each such parking space and gather information regarding any vehicle that may happen to be present therein.” [0032])
Regarding Claim 19, neither Crone nor Duffy explicitly disclose the maintenance issue comprising at least one of washing the vehicle, removing a dent of the vehicle, replacing a tire of the vehicle, de- icing the vehicle, or changing an oil of the vehicle. However, Michalakis discloses:
wherein executing the maintenance comprises at least one of washing the vehicle, removing a dent of the vehicle, replacing a tire of the vehicle, de- icing the vehicle, or changing an oil of the vehicle. (“In one or more arrangements, auxiliary services can include services that are generically performed on all vehicles being serviced, regardless of any maintenance conditions for the vehicle 100. For example, the auxiliary services can include a surface cleaning, a vehicle photographing, etc. […] The directions for the surface cleaning auxiliary service can include […] locating a surface on the vehicle 100 to be cleaned, applying the surface cleaning fluid to the surface to be cleaned, and locating, retaining, and applying a rag, sponge, etc. to the surface to thereby clean the surface.” [0044])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Michalakis in order to reduce the amount of time the owner spends inspecting/maintaining their vehicle, as taught by Michalakis [0002].
Regarding Claim 20, Crone does not explicitly disclose determining whether a different platform is required to execute the maintenance task, causing the mobile base to decouple from the modular platform and attach to a different platform. However, Duffy discloses:
further comprising: determining whether a different interchangeable platform is required to execute the maintenance to rectify the maintenance issue of the vehicle; (FIG. 9, “The second modular attachment may be determined using substantially similar methods illustrated in block 902 above. According to at least one non-limiting exemplary embodiment, the second task set may comprise different tasks from the first task set, requiring a different modular attachment to perform the second task set after completion of the first task set. According to another non-limiting exemplary embodiment, the second task set may comprise some tasks of the first task set (e.g., a subset of the first task set) requiring the second modular attachment to complete the second task set.” [0212])
decoupling the mobile base from the modular platform; and coupling the mobile base to the different interchangeable platform. (FIG. 33, changing station 199 with various task modules 299 “As illustrated, a robot 102 may dock at a docking station of the changing station 199 to either exchange or attach to a module 299 stored within the changing station 199.” [0372])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Duffy in order to enhance the robot’s ability to perform specific tasks, as taught by Duffy [0083].

Claim(s) 7-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crone (US-20220084325) in view of Duffy (US-20190248007) in view of Michalakis (US-20180215043) as applied to independent claim 1, and further in view of Tobey (US-20080302200).
Regarding Claim 7, none of references used in the rejection of claim 1 explicitly disclose the robot comprising a snake arm. However, Tobey explicitly discloses:
further comprising a snake arm configured to extend from the robot to the maintenance issue. (FIG. 1, snake arm 100)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Tobey in order to utilize a cost effective arm platform capable of performing various tasks, as taught by Tobey [0008]-[0010]. A flexible snake arm also provides more degrees of freedom. 
Regarding Claim 8, out of the above references, only Michalakis discloses:
wherein the maintenance issue comprises a low air-pressure of a tire, and (“In one or more arrangements, primary services can include services that are performable according to various maintenance conditions for the vehicle 100. Example primary services can include a tire pressure service, an energy service (e.g., refueling or battery charging), etc.” [0043]) wherein the maintenance comprises:
identifying a valve of the tire via the one or more sensors; (“For example, the directions for the tire pressure service can include instructions to remove and retain a tire cap covering an air inlet for a tire by twisting the tire cap in a counterclockwise fashion…” [0043]
extending the snake arm to the valve; coupling the snake arm to the valve; and inflating the tire of the vehicle. (“Engage the air pump 310 to the air inlet to thereby pump air into the tire.” [0043])
Both Michalakis and Tobey are directed to using a mobile robot equipped with a manipulator to perform tasks. It would have been obvious to one of ordinary skill in the art at the time of filling to have substituted Michalakis’ rigid joint manipulator with the flexible snake arm manipulator of Tobey in order to provide the robot with a larger work envelope and multiple operation modes, including inflating a tire of a vehicle.
Regarding Claim 9, out of the above references, only Michalakis discloses:
wherein the maintenance issue comprises a low battery, and (“In one or more arrangements, primary services can include services that are performable according to various maintenance conditions for the vehicle 100. Example primary services can include a tire pressure service, an energy service (e.g., refueling or battery charging), etc.” [0043]) wherein the maintenance comprises:
identifying a charging port of the vehicle via the one or more sensors; (“As another example, the directions for the energy service can be instructions to open an energy door (e.g., the fuel door 140), remove and retain a cover (e.g., a fuel cap) covering an energy inlet (e.g., a fuel inlet) for the vehicle 100 by twisting the cap in a counterclockwise fashion…” [0043])
extending the snake arm to the charging port; coupling the snake arm to the charging port; and charging the vehicle. (“Engage the energy outlet to the energy inlet and thereby transfer energy (e.g., fuel) to the vehicle 100.” [0043])
Similar to claim 8, it would have been obvious to one of ordinary skill in the art at the time of filling to have substituted Michalakis’ rigid joint manipulator with the flexible snake arm manipulator of Tobey in order to provide the robot with a larger work envelope and multiple operation modes, including charging a vehicle.
Regarding Claim 17, out of the above references, only Michalakis discloses:
wherein the maintenance issue comprises a low air-pressure of a tire, and (“In one or more arrangements, primary services can include services that are performable according to various maintenance conditions for the vehicle 100. Example primary services can include a tire pressure service, an energy service (e.g., refueling or battery charging), etc.” [0043]) wherein the maintenance comprises:
identifying a valve of the tire via the one or more sensors; (“For example, the directions for the tire pressure service can include instructions to remove and retain a tire cap covering an air inlet for a tire by twisting the tire cap in a counterclockwise fashion…” [0043]
extending to the valve; coupling to the valve; and inflating the tire of the vehicle. (“Engage the air pump 310 to the air inlet to thereby pump air into the tire.” [0043])
Neither the above references nor Michalakis disclose utilizing a snake arm as the robot’s manipulator. However, Tobey discloses:
a snake arm, the snake arm (FIG. 1, snake arm 100)
Both Michalakis and Tobey are directed to using a mobile robot equipped with a manipulator to perform tasks. It would have been obvious to one of ordinary skill in the art at the time of filling to have substituted Michalakis’ rigid joint manipulator with the flexible snake arm manipulator of Tobey in order to provide the robot with a larger work envelope and multiple operation modes, including inflating a tire of a vehicle.
Regarding Claim 18, out of the above references, only Michalakis discloses:
wherein the maintenance issue comprises a low battery, and (“In one or more arrangements, primary services can include services that are performable according to various maintenance conditions for the vehicle 100. Example primary services can include a tire pressure service, an energy service (e.g., refueling or battery charging), etc.” [0043]) wherein the maintenance comprises:
identifying a charging port of the vehicle via the one or more sensors; (“As another example, the directions for the energy service can be instructions to open an energy door (e.g., the fuel door 140), remove and retain a cover (e.g., a fuel cap) covering an energy inlet (e.g., a fuel inlet) for the vehicle 100 by twisting the cap in a counterclockwise fashion…” [0043])
extending to the charging port; coupling the snake arm to the charging port; and charging the vehicle. (“Engage the energy outlet to the energy inlet and thereby transfer energy (e.g., fuel) to the vehicle 100.” [0043])
Neither the above references nor Michalakis disclose utilizing a snake arm as the robot’s manipulator. However, Tobey discloses:
a snake arm, the snake arm (FIG. 1, snake arm 100)
Similar to claim 17, it would have been obvious to one of ordinary skill in the art at the time of filling to have substituted Michalakis’ rigid joint manipulator with the flexible snake arm manipulator of Tobey in order to provide the robot with a larger work envelope and multiple operation modes, including charging a vehicle.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crone (US-20220084325) in view of Duffy (US-20190248007) in view of Michalakis (US-20180215043) as applied to independent claim 1, and further in view of Norton (Fleet Service where and when you need it).
Regarding Claim 11, none of references used in the rejection of claim 1 explicitly disclose the maintenance issue comprising a dent in the vehicle and maintenance comprising removing the dent. However, Norton discloses:
wherein the maintenance issue comprises a dent in the vehicle, and wherein the maintenance comprises removing the dent. (“Trailer Body Repair” [Page 3])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Norton in order to include other types of maintenance tasks the robot is capable of performing including body repair.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crone (US-20220084325) in view of Duffy (US-20190248007) in view of Michalakis (US-20180215043) as applied to independent claim 1, and further in view of Norton (11 Winter Tips for Fleet Vehicle Maintenance & Safety).
Regarding Claim 12, none of references used in the rejection of claim 1 explicitly disclose the maintenance issue comprising a tire in need of a tire change, and maintenance comprising removing and replacing the tire. However, Norton discloses:
wherein the maintenance issue comprises a tire in need of a tire change, and wherein the maintenance comprises removing the tire from the vehicle and replacing the tire with another tire. (“As you know, when the tires are inflated improperly, tires can have reduced gripping action when your drivers need it the most so equipping your fleet vehicles with the appropriate gear for traction control is key. If the tire is 20% below the recommended pressure, it must be considered flat and removed/inspected for damage.” [Page 1])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Norton in order to include other types of maintenance tasks the robot is capable of performing including tire replacement.
Regarding Claim 13, none of references used in the rejection of claim 1 explicitly disclose the maintenance issue comprising an icy vehicle and maintenance comprising de-icing the vehicle. However, Norton discloses:
wherein the maintenance issue comprises an icy vehicle, and wherein the maintenance comprises de-icing the vehicle. (“It is extremely important to completely clear your vehicles from snow and ice prior to driving. Not only can leaving snow and ice on your vehicle be hazardous to you, but it can also affect other drivers.” [Page 1])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Norton in order to include other types of maintenance tasks the robot is capable of performing including ice removal.
Regarding Claim 14, none of references used in the rejection of claim 1 explicitly disclose the maintenance issue comprising an oil change and maintenance comprising changing the oil of the vehicle. However, Norton discloses:
wherein the maintenance issue comprises an oil change, and wherein the maintenance comprises changing the oil of the vehicle. (“Also, in addition to getting your regular oil changes at the recommended mileage, checking and topping off fluids such as a high-quality coolant (50 50 solution), power steering fluid, brake fluid, windshield washer fluid, and battery (if applicable) is critical prior to and during cold periods.” [Page 1])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Norton in order to include other types of maintenance tasks the robot is capable of performing including oil changes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664